Citation Nr: 1404166	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-44 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cocaine and alcohol dependence, claimed as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for congestive heart failure with a pacemaker.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for back pain with arthritis.

7.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Stephen J. Wenger, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to September 1971.

These matters come to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2010, a statement of the case was issued in October 2010, and a substantive appeal was received in October 2010.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2013; the transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD, hence the recharacterization of the issue hereinabove.

The appeal is REMANDED to the VA Philadelphia RO.  VA will notify the Veteran if further action is required.


REMAND

Acquired psychiatric disability, to include PTSD

The Veteran asserts that he has PTSD due to his experiences during his service in the United States Coast Guard.  He asserts that he was harassed due to his race and was subject to hazing and physical assaults due to his race.  

A March 2011 VA outpatient treatment record reflects diagnoses of cocaine dependence; alcohol dependence; major depressive disorder; and, rule out PTSD, military related, non-combat.  Military stressors are not reflected in the record.

The Veteran should be afforded a VA psychiatric examination to determine whether he has PTSD or an acquired psychiatric disability due to service.  

The Veteran asserts that his alcohol and cocaine dependence are due to his psychiatric disability, and that his sleep apnea, congestive heart failure and hypertension are due to his psychiatric disability and alcohol and cocaine dependence.  In the event that service connection is established for a psychiatric disability, he should be afforded a VA examination to assess the etiology of these claimed disabilities.

Back disability

At the Board hearing, the Veteran testified that his back disability was diagnosed in 2005 at the Coatesville VA Medical Center (VAMC).  T. at 21.  The entirety of his records from the Coatesville VAMC and Philadelphia VAMC should be obtained for the period prior to June 1, 2009.  

The Veteran asserts that his back disability is due to the physical mistreatment he experienced during service.  T. at 21-22.

The Veteran should be afforded a VA examination to assess the nature and etiology of his back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hepatitis C

The Veteran asserts that he contracted hepatitis C due to vaccinations received during service.  T. at 15.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Updated treatment records should be obtained from the Coatesville and Philadelphia VAMCs dated from July 22, 2011.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA treatment records from the Coatesville and Philadelphia VAMCs for the period prior to June 1, 2009, to include records pertaining to the spine from 2005.

Updated treatment records from the Coatesville and Philadelphia VAMCs dated from July 22, 2011, should be associated with the claims folder or Virtual VA.

2.  The RO should schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

Service treatment and personnel records do not document the alleged in-service incidents.  The examiner is specifically requested to provide a detailed medical analysis and interpretation of any behavioral changes that occurred at or close in time to the alleged stressor(s) that could possibly indicate its occurrence.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of lack of confirmation of the medical records.

If PTSD is diagnosed, the stressor upon which it is based should be identified (if the diagnosis is based on unverified personal assault, the behavior changes used to corroborate the event must be identified).

For all diagnoses other than PTSD, the examiner must state whether it is at least as likely as not that such disorder was due to active service.

Reasons should be given for all opinions and conclusions expressed.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed back disability.  The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported.  

The examiner should review the entire claims file and provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any back disability is related to the Veteran's service or any incident therein, to include his reports of personal assault during service.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of lack of confirmation of the medical records.

Reasons should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed hepatitis C.  The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported.  

The examiner should review the entire claims file and indicate whether the Veteran currently has hepatitis C, and provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hepatitis identified on examination is etiologically related to the Veteran's service or any incident therein, to include vaccinations administered during service.  

If the examiner concludes that the Veteran has hepatitis that was incurred in service, the examiner should state the etiological factor leading to the hepatitis.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of lack of confirmation of the medical records.

Reasons should be given for all opinions and conclusions expressed.

5.  In the event service connection is established for an acquired psychiatric disability, to include PTSD, the Veteran should be afforded VA examinations to assess the nature and etiology of his claimed alcohol and cocaine dependence, sleep apnea, congestive heart failure, and hypertension.

6.  If any of the benefits sought are not granted, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

